Detailed action
Summary
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
2.	Authorization for this examiner’s amendment was given in an interview with Randy Tung on 6/16/2021.
Please amend the claim as follow:
Claim 1.  An interface control circuit complying with an interface specification, the interface control circuit comprising: an interface signal transceiver circuit coupled to a first interface connection pin and a second interface connection pin of a first interface connector circuit, the interface signal transceiver circuit being configured to operably transmit and/or receive an interface signal according to the interface specification, wherein under [the] a first state, the interface signal transceiver circuit is configured to operably generate toggled first pull-up and first pull-down signals at the first interface connection pin; and
 a protection circuit, wherein when the interface signal transceiver circuit operates under [a] the first state, the protection circuit is configured to operably determine whether a foreign object exists between the first interface connection pin and the second interface connection pin according to a voltage change or a current change between a first time point and a second time point at the second interface connection pin; wherein the first time point and the second time point correspond respectively to a time point before and a time point after the first pull-up signal is toggle to the first pull-down signal or the first pull-down signal is toggled to the first pull-up signal; or the first time point and the second time point correspond respectively to two .

3.	Claims 1-29 are allowed.
4.	The following is an examiner’s statement of reasons for allowance:

Regarding claim 1. The prior art fails to teach “…a protection circuit, wherein when the interface signal transceiver circuit operates under the first state, the protection circuit is configured to operably determine whether a foreign object exists between the first interface connection pin and the second interface connection pin according to a voltage change or a current change between a first time point and a second time point at the second interface connection pin; wherein the first time point and the second time point correspond respectively to a time point before and a time point after the first pull-up signal is toggle to the first pull-down signal or the first pull-down signal is toggled to the first pull-up signal; or the first time point and the second time point correspond respectively to two consecutive time points after the first pull-up signal is 3392,000-650V108-014 RH-1494 toggle to the first pull-down signal or the first pull-down signal is toggled to the first pull-up signal.”

Dependent claims 2-16 are allowable by virtue of their dependency.

Regarding claim 17. The prior art fails to teach “…when the interface signal transceiver circuit operates under the first state, determining whether a foreign object exists between the first interface connection pin and the second interface connection pin according to a voltage change or a current change between a first time point and a second time point at the second interface connection pin; wherein the first time point and the second time point correspond respectively to a time point before and a time point after the first pull-up signal is toggle to the first pull-down 

Dependent claims 18-29 are allowable by virtue of their dependency.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
5.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20060176061 Raymond et al. disclose Fluid detection cable.
                  US 11023007 Beckham et al. disclose connection and moisture detection.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AFEWORK S DEMISSE whose telephone number is (571)270-7220.  The examiner can normally be reached on M-F 8 AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/AFEWORK S DEMISSE/Examiner, Art Unit 2838        

                                                                                                                                                                                                     /ADOLF D BERHANE/     Primary Examiner, Art Unit 2838